MEMORANDUM OPINION

No. 04-08-00761-CV

Maria T. ROMAN,
Appellant 

v.

CHASE BANK USA, N.A.,
Appellee

From the 38th Judicial District Court, Uvalde County, Texas
Trial Court No. 8-04-26336-CV
Honorable Mickey R. Pennington, Judge Presiding


PER CURIAM

 
Sitting:	Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	 May 13, 2009

REVERSED AND RENDERED

	Appellee has filed an agreed Motion to Reverse Trial Court's Confirmation of Arbitration
Award and Render Final Judgment.  We grant the motion.  The trial court's judgment dated July 22,
2008 is hereby reversed and the Arbitration Award is vacated. Tex. R. App. P. 43.2(c).  Costs of
appeal are taxed against the party who incurred them. 
							PER CURIAM